DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 21st, 2022 with respect to Claims 1, 9, and 17 have been fully considered but they are not persuasive. In the second paragraph of page 10 of the Applicant’s Remarks, the applicant argues that the combination of Luo, Maischberger, and Jiang fails to teach "access map information of the mobile version of the digital map for assigning a cost value to segments of the digital map, wherein a segment that satisfies the bloom filter is assigned a minimal cost value and a segment that does not satisfy the bloom filter is assigned a positive cost value", as recited by independent claim 9, specifically stating that Jiang does not disclose the limitation “…wherein a segment that satisfies the bloom filter is assigned a minimal cost value and a segment that does not satisfy the bloom filter is assigned a positive cost value”. The examiner submits that the applicant is correct that Jiang does not teach assigning cost values to the route segments however the examiner argues that Jiang teaches the analysis of routes using a path filter and making a distinction between desirable and undesirable segments based on the result of bloom filter analysis. In the same field of endeavor, Luo teaches assigning cost values to route segments based on features that may or may not be desirable and then the system picks the route with the least “cost.” Luo does not disclose utilizing a bloom filter to perform their version of the route analysis but when combined with the teachings of Jiang, the bloom filter may be utilized to perform the analysis of Luo instead of the ADV. 
Applicant's arguments filed February 21st, 2022 with respect to Jiang teaching away from the current invention have been fully considered but are not persuasive. The applicant argues that Jiang explicitly teaches away from the current invention, specifically citing Jiang Page 3, right column. The Examiner respectfully disagrees, stating that despite Jiang stating that “[d]ue to limited communication and computation power of each wireless node, an on-line shortest route search should be avoided," Jiang does not explicitly say that performing processing tasks using wireless nodes should never be performed. Jiang teaches the use of routing table computations performed at each node of the bloom filter network. However, the nodes are wirelessly queried to find the optimal next step of the route to reach the desired destination in the shortest amount of time therefore not eliminating the use of wireless nodes. Jiang merely states that it may be more optimal to use non-wireless nodes but that it is only one embodiment of the disclosed invention. Finally, Section VI. and the Conclusion of Jiang both explicitly state that the use of the Bloom-filter technique for creating routing tables is to be used with wireless sensor nodes.
Applicant's arguments filed February 21st, 2022 with respect to impermissible hindsight have been fully considered but are not persuasive. The applicant argues that Jiang explicitly teaches away from the systems of Luo and Maischberger. The Examiner respectfully disagrees, stating that Jiang is within the field of autonomous vehicle navigation (Jiang: Abstract). Both Luo and Maischberger also relate to the field of navigation and routing for autonomous vehicles (Luo: Abstract), (Maischberger: Abstract). Therefore, Jiang is in the same field of endeavor as the other references that were relied upon in the prior rejection of record. Finally, the motivation to combine Luo, Maischberger, and Jiang remains valid as it focuses on the navigation aspects of all three references.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	It is also important to note that Jiang was cited as a part of the applicant’s Information Disclosure Statement. It is therefore logical to assume that one with ordinary skill in the art would be able to find and utilize Jiang in a similar manner to the applicant.
Applicant's arguments filed February 21st, 2022 with respect to the Statutory Double Patenting rejection of claims 1-3, 7-11, and 15-18 have been fully considered but they are not persuasive. The applicant argues that the “parking cruise route response” disclosed in the claims of the present application is not the same as the “route response” that is disclosed in the claims of U.S. Patent No. 11,137,259. The examiner respectfully disagrees, stating that the nomenclature of parking cruise route falls within a route response. The limitation of “a parking cruise route” is merely a narrower label for the “route response” limitation of U.S. Patent No. 11,137,259 and is therefore essentially the same. 
Regarding the final limitation of the Double patenting rejection for Claim 1, the examiner argues that because the limitation is written as an “or” statement meaning that only one condition must be met then the double patenting rejection stands when comparing the “(a)” limitation of the present application and the “(a)” limitation of U.S. Patent No. 11,137,259.
A detailed/updated rejection and a recitation of the Double Patenting Rejection follows below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo; Qi, et al. (US 20200001862; hereinafter Luo) in view of Maischberger; Mirko, et al. (US 20160370192; hereinafter Maischberger) and further in view of Jiang; Ping, et al. (Design of a Multiple Bloom-filter for Distributed Navigation Routing; hereinafter Jiang).
Regarding Claim 9, Luo teaches
	An apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing computer program code and a mobile version of a digital map, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: - 103 –(Luo: Paragraph [0019], [0021])
AttyDkt: 064359/529582receive a parking cruise route response provided by a network apparatus, the parking cruise response comprising information identifying a starting location and a target location of a parking cruise route and… (Luo: Paragraph [0029]–[0033])
access map information of the mobile version of the digital map for assigning a cost value to segments of the digital map, (Luo: Paragraph [0017]-[0018]; the disclosed embodiment has the ability to assign costs values to the different routes that it calculate and pick the route which has the lowest cost.)…[a segment] is assigned a minimal cost value…[a segment] is assigned a positive cost value. (Luo: Paragraph [0017]-[0018])
Further, Luo teaches to control a vehicle such that the vehicle traverses the …route and searches for an available parking spot along the …route. (Luo: Paragraph [0017]-[0018], [0031]).
Luo does not teach
…and a bloom filter encoding a route segment set defined by the parking cruise route;
use the information identifying the starting location to identify a decoded starting segment of the digital map and using the information identifying the target location to identify a decoded target segment of the digital map;
…wherein a segment that satisfies the bloom filter…and a segment that does not satisfy the bloom filter…
determine a decoded route from the decoded starting segment to the decoded target segment based on the cost value assigned to the segments; and
at least one of (a) provide the decoded route via a user interface or… 
However in the same field of endeavor, Maischberger teaches,
use the information identifying the starting location to identify a decoded starting segment of the digital map and using the information identifying the target location to identify a decoded target segment of the digital map; (Maischberger: Paragraph [0016], [0047]-[0054])
determine a decoded route from the decoded starting segment to the decoded target segment based on the cost value assigned to the segments; and (Maischberger: Paragraph [0071])
at least one of (a) provide the decoded route via a user interface or… (Maischberger: Paragraph [0016], [0047]-[0054]) (The Examiner notes that under a broadest reasonable interpretation, claim 9 can be interpreted as only requiring either (a) or (b), but does not need both).  
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the ability to plan and execute an automatic parking plan using digital map data of Luo with the map-agnostic navigation systems of Maischberger for the benefit of improved performance in requesting, determining, transmitting, and/or receiving navigation routes between the server and end-user (Maischberger: Paragraph [0017]).
Luo as modified by Maischberger does not teach:
…and a bloom filter encoding a route segment set defined by the parking cruise route;
…wherein a segment that satisfies the bloom filter…
However in the same field of endeavor Jiang teaches,
…and a bloom filter encoding a route segment set defined by the parking cruise route; (Jiang: Section III, Paragraph 5 and 6)
…wherein a segment that satisfies the bloom filter… and a segment that does not satisfy the bloom filter… (Jiang: Section III, Paragraph 5 and 6).
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the ability to plan and execute an automatic parking plan using digital map data of Luo as modified by Maischberger with multiple bloom-filter for distributed navigation routing of Jiang for the benefit of improved navigation using computational efficiency (Jiang: Section I, Paragraph 7).

Regarding Claim 10, the combination of Luo, Maischberger and Jiang teaches the apparatus of claim 9.
Luo further teaches wherein the parking cruise route was determined using a network version of the digital map, the network version and the mobile version of the map being different versions of the digital map. (Luo: Paragraph [0035], [0045]-[0046]; The routing module is able to obtain map data from a location server, which can be considered to be a network of some sort. The same module is then able to plan a parking route for the autonomous vehicle using the obtained map data.) 

Regarding Claim 11, the combination of Luo, Maischberger and Jiang teaches the apparatus of claim 9.
Luo and Maischberger further teaches wherein the decoded route is determined by minimizing the cost of the route from the decoded starting segment to the decoded target segment, the cost of the route being the sum of the cost value assigned to each segment of the route. (Luo: Paragraph [0017]-[0018] & Maischberger: Paragraph [0071])
The motivation to combine Luo and Maischberger is the same as stated for Claim 9 above.

Regarding Claim 12, the combination of Luo, Maischberger and Jiang teaches the apparatus of claim 9.
	Luo further teaches wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least, responsive to determining that the mobile apparatus is within a threshold distance or a threshold travel time of a destination, automatically generate and provide a parking cruise request such that the network apparatus receives the parking cruise request.  (Luo: Paragraphs [0045]-[0046])
The motivation to combine Luo, Maischberger and Jiang is the same as stated for Claim 9 above.

Regarding Claim 13, the combination of Luo, Maischberger and Jiang teaches the apparatus of claim 9.
Luo further teaches wherein the parking cruise route response is provided by the network apparatus in response to a parking cruise request generated and provided by the mobile apparatus, wherein the parking cruise request comprises a destination near which parking is desired and information identifying a starting location. (Luo: Paragraph [0017]-[0018])
The motivation to combine Luo, Maischberger and Jiang is the same as stated for Claim 9 above.

Regarding Claim 14, the combination of Luo, Maischberger and Jiang teaches the apparatus of claim 9.  wherein determining that a segment satisfies the bloom filter comprises: 
Maischberger further teaches
generating a map version agnostic identifier for the segment using a map version agnostic identifier algorithm; and (Maischberger: Paragraph [0019], [0031]-[0034])
coding the map version agnostic identifier using at least one coding function, wherein the network apparatus used the map version agnostic identifier algorithm and the at least one coding function when generating the bloom filter. (Maischberger: Paragraph [0022])
The motivation to combine Luo, Maischberger and Jiang is the same as stated for Claim 9 above.

Regarding Claim 15, the combination of Luo, Maischberger and Jiang teaches the apparatus of claim 9.
Luo further teaches wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least, before performing the at least one of (a) providing the decoded route via the user interface of the mobile apparatus or (b) controlling the vehicle such that the vehicle traverses the decoded route, determining that the decoded route satisfies at least one quality measure.  (Luo: Paragraph [0017]-[0018])
The motivation to combine Luo, Maischberger and Jiang is the same as stated for Claim 9 above.

Regarding Claim 16, the combination of Luo, Maischberger and Jiang teaches the apparatus of claim 15.
	Luo further teaches wherein the parking cruise route response further comprises at least one of a route length or a route travel time and determining that the decoded route satisfies the at least one quality measure comprises determining that one of (a) a length of the decoded route and the route length or (b) an expected travel time of the decoded route and the route travel time satisfy a similarity measure. (Luo: Paragraph [0071]; many factors go into the cost assessment the parking planner conducts to determine the optimal travel route which includes length of the route, time it would take to complete the route, speed, etc.)
The motivation to combine Luo, Maischberger and Jiang is the same as stated for Claim 9 above.

Regarding Claims 1, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.

Regarding Claim 2, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.

Regarding Claims 3 and 18, the claim is analogous to Claim 11 limitations and is therefore rejected under the same premise as Claim 11.

Regarding Claims 4 and 19, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.

Regarding Claims 5 and 20, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.

Regarding Claim 6, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.

Regarding Claim 7, the claim is analogous to Claim 15 limitations and is therefore rejected under the same premise as Claim 15.
Regarding Claim 8, the claim is analogous to Claim 16 limitations and is therefore rejected under the same premise as Claim 16.
Regarding Claim 17, the claim is analogous to Claim 9 limitations, with the following additional limitations:
 …having computer-readable program code portions stored therein… (Luo: Paragraph [0019])
Therefore, Claim 17 is rejected under the same premise as Claim 9.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 7-11 and 15-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4-6, 10 and 19 of prior U.S. Patent No. 11,137,259. This is a statutory double patenting rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because of the limitations of the present claims can be mapped to a claim or a claim limitation of US Patent No. 11,137,259. See table below.
Claim (or claim limitation of Present Application)
Corresponding limitation of US Patent 11,137,259 for mapping
Claim 1
A method comprising: receiving a parking cruise route response provided by a network apparatus, the parking cruise response comprising information identifying a starting location and a target location of a parking cruise route and a bloom filter encoding a route segment set defined by the parking cruise route, the parking cruise route response received by a mobile apparatus comprising a processor, a communication interface, and a memory storing a mobile version of a digital map;
Claim 1
A method comprising: receiving a route response provided by a network apparatus, the route response comprising information identifying a starting location and a target location of a route and a bloom filter encoding a route segment set defined by the route, the route response received by a mobile apparatus comprising a processor, a communication interface, and a memory storing a mobile version of a digital map
using the information identifying the starting location to identify a decoded starting segment of the digital map and using the information identifying the target location to identify a decoded target segment of the digital map;
using the information identifying the starting location and the target location to identify a decoded starting segment of the mobile version of the digital map for the route and a decoded target segment of the mobile version of the digital map for the route; 
 accessing map information of the mobile version of the digital map for assigning a cost value to segments of the digital map, wherein a segment that satisfies the bloom filter is assigned a minimal cost value and a segment that does not satisfy the bloom filter is assigned a positive cost value;
accessing map information for determining a cost value for segments of the digital map; determining whether a first segment referenced in the map information satisfies the bloom filter; when it is determined that the first segment satisfies the bloom filter, assigning a minimal cost value to the first segment; when it is determined that the first segment does not satisfy the bloom filter, assigning a cost value to the first segment determined based at least in part on the map information corresponding to the first segment
determining a decoded route from the decoded starting segment to the decoded target segment based on the cost value assigned to the segments;
determining a decoded route from the decoded starting segment to the decoded target segment based on the cost value assigned to the segments using a cost minimization route determination algorithm;
at least one of (a) providing the decoded route via a user interface or (b) controlling a vehicle such that the vehicle traverses the decoded route and searches for an available parking spot along the decoded route
at least one of (a) providing the decoded route via a user interface of the mobile apparatus or (b) controlling a vehicle such that the vehicle traverses the decoded route.
Claim 2
The method of claim 1, wherein the parking cruise route was determined using a network version of the digital map, the network version and the mobile version of the map being different versions of the digital map.
Claim 1
using the information identifying the starting location and the target location to identify a decoded starting segment of the mobile version of the digital map for the route and a decoded target segment of the mobile version of the digital map for the route
Claim 4
The method of claim 1, wherein the information identifying the starting location and the target location of a route comprises a geolocation of a point along a network version starting segment corresponding to an origin of the route
Claim 3

Claim 1
…assigning a cost value to the first segment determined based at least in part on the map information corresponding to the first segment; determining a decoded route from the decoded starting segment to the decoded target segment based on the cost value assigned to the segments using a cost minimization route determination algorithm…
Claim 7

Claim 1
… (a) providing the decoded route via a user interface of the mobile apparatus 
Claim 5
…determining whether the decoded route satisfies at least one quality measure, wherein when the decoded route satisfies the at least one quality measure, the decoded route is provided or used to control the vehicle…
Claim 8

Claim 6



With respect to claims 9-11 and 15-18, please see the mapping above for claims 1-3 and 7-8 which are commensurate in scope to claims 9-11 and 15-18, with claims 9-11 and 15-16 being drawn to a system apparatus, which is claimed in claim 10 of US 11,137,259 and claims 17-18 being drawn to a computer program product, which is drawn in claim 19 of US 11,137,259.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/16/2022